—Appeal by the defendant from a judgment of the County Court, Putnam County (Rooney, J.), rendered June 24, 2009, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court improperly denied his application to dismiss a juror pursuant to CPL 270.35 is without merit because the juror stated unequivocally that he would remain fair and impartial (see People v Davis, 248 AD2d 632 [1998]).
The defendant’s challenge to the legal sufficiency of the evidence supporting his conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of *1193the weight of the evidence (see CPL 470.15 [5]; People v Daniel-son, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Dickerson, Belen and Austin, JJ., concur.